United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
MOBILITY COMMAND, RANDOLPH AIR
FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-138
Issued: March 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2014 appellant, through counsel, filed a timely appeal from a
September 30, 2014 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3 the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than 17 percent binaural hearing loss for
which he received a schedule award. On appeal appellant’s counsel argues that appellant is
entitled to an additional five percent impairment for tinnitus.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 16, 2012 appellant, then a 56-year-old heavy mobile equipment mechanic,
filed an occupational disease claim (Form CA-2) alleging that he developed bilateral hearing loss
as a result of high levels of employment-related noise exposure. He became aware of his
condition and of its relationship to his employment on June 1, 1992. Appellant notified his
supervisor on December 23, 2013. In support of his claim, he submitted a May 20, 2013
audiogram.
On June 14, 2014 appellant filed a claim for a schedule award (Form CA-7).
OWCP referred appellant, together with a statement of accepted facts (SOAF), to
Dr. William R. Lomax, a Board-certified otolaryngologist, for a second opinion evaluation.2 The
SOAF noted that appellant was employed as a heavy mobile equipment mechanic from
January 1990 to the present where he was exposed to noise from various pneumatic tools,
chipping, needle guns, grinding, and running engines.
An audiogram was completed on July 28, 2014 which revealed the following decibel
(dB) losses at 500, 1,000, 2,000, and 3,000 hertz (Hz): 20, 20, 40, and 65 for the right ear and
15, 20, 45, and 65 for the left ear. Speech reception thresholds were 20 dB on the right and 20
dB on the left, while auditory discrimination scores were 88 percent bilaterally. Dr. Lomax, on a
form report provided to him by OWCP, reported that appellant complained of tinnitus and
hearing problems getting gradually worse since 1990. He diagnosed bilateral neurosensory
hearing loss consistent with acoustic trauma and presbycusis. Dr. Lomax further noted that
appellant’s subjective tinnitus was secondary to the hearing loss. He stated that appellant’s
workplace noise exposure was sufficient as to intensity and duration to have caused the loss in
question. Dr. Lomax opined that appellant’s sensory neural hearing loss was caused by his
federal employment-related noise exposure, noting that hearing loss due to presbycusis is
calculated to be 10 dB at age 59. He stated that appellant had reached maximum medical
improvement (MMI) and recommended hearing aids.
Applying the standard provided by the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment3 (A.M.A., Guides) to the
July 28, 2014 audiometric data, Dr. Lomax calculated that appellant sustained 17 percent
monaural hearing impairment in the right ear and 17 percent monaural hearing impairment in the
left ear. He calculated a binaural hearing impairment of 17 percent. On the form report,
Dr. Lomax added five percent impairment for tinnitus, which impacted the ability to perform
activities of daily living, for a total of 22 percent binaural hearing impairment (17 percent + 5
percent for tinnitus). On the Form CA-1332 OWCP provided a location to add up to five percent
for tinnitus, on the final calculation page but did not designate a location to expand upon the
basis for such rating.
2

The Board notes that by decisions dated June 4 and July 18, 2014, OWCP suspended adjudication of appellant’s
case for failing to attend and obstructing an examination with Dr. Lomax. Subsequently, OWCP rescheduled
appellant’s examination for July 28, 2014.
3

A.M.A., Guides (6th ed. 2009).

2

On August 25, 2014 OWCP referred the case file to an OWCP district medical adviser
(DMA) to determine the extent of appellant’s hearing loss and permanent impairment due to his
employment-related noise exposure.
On August 26, 2014 the DMA reviewed Dr. Lomax’s otologic examination report and
agreed that appellant’s bilateral sensorineural hearing loss was due to occupational noise
exposure. He applied the audiometric data to OWCP’s standard for evaluating hearing loss
under the sixth edition of the A.M.A., Guides and determined that appellant sustained 17 percent
binaural hearing loss.4 The DMA averaged appellant’s left ear hearing levels of 15, 20, 45, and
65 dB at 500, 1,000, 2,000, and 3,000 Hz, which totaled 36.25. He then subtracted a 25-dB
fence and multiplied the balance of 11.25 by 1.5 to find 16.875 percent left ear monaural hearing
loss. The DMA then averaged appellant’s right ear hearing levels of 20, 20, 40, and 65 dB at
500, 1,000, 2,000, and 3,000 Hz, which totaled 36.25. After subtracting out a 25-dB fence, he
multiplied the remaining 11.25 balance by 1.5 to calculate a 16.875 percent right ear monaural
hearing loss. The DMA calculated 17 percent binaural hearing loss by multiplying the right ear
loss of 16.875 percent by 5, adding the 16.875 percent left ear loss and dividing this sum by 6.5
No percentage was added for tinnitus. The DMA noted the date of MMI as July 28, 2014 and
authorized hearing aids.
By decision dated September 30, 2014, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss. By decision dated September 30, 2014, it also granted appellant a
schedule award for 17 percent binaural hearing loss. The award covered a period of 34 weeks
from July 28 to September 20, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides (6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and
the Board has concurred in such adoption.7

4

Id.

5

The DMA calculated 16.875 percent binaural hearing loss which was rounded up to 17 percent. The Board notes
that it is OWCP’s policy to round the calculated percentage of impairment to the nearest whole number. See L.B.,
Docket No. 14-479 (issued August 6, 2014); J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison,
55 ECAB 570 (2004). See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.4(b)(2)(b) (September 2010).
6

5 U.S.C. §§ 8101-8193.

7

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

3

OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 dB is deducted
because, as the A.M.A., Guides points out, losses below 25 dB result in no impairment in the
ability to hear everyday speech under everyday conditions.8 The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.9
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.10 The A.M.A., Guides state that, if tinnitus
interferes with activities of daily living, including sleep, reading (and other tasks requiring
concentration), enjoyment of quiet recreation, and emotional well-being, up to five percent may
be added to a measurable binaural hearing impairment.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.12 OWCP may follow the advice
of its medical adviser or consultant where he or she has properly utilized the A.M.A., Guides.13
ANALYSIS
OWCP accepted appellant’s claim for bilateral noise-induced hearing loss. The issue is
whether appellant has more than a 17 percent binaural hearing loss for which he received a
schedule award. The Board finds that the evidence of record establishes that he has a 22 percent
binaural hearing loss.14
OWCP referred appellant, together with a statement of accepted facts, to Dr. Lomax, a
Board-certified otolaryngologist, for a second opinion evaluation. An audiogram was completed
on July 28, 2014 which revealed the following dB losses at 500, 1,000, 2,000, and 3,000 Hz: 20,
8

See A.M.A., Guides 250.

9

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
10

See A.M.A., Guides 249.

11

Id. See also Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
13

See Ronald J. Pavlik, 33 ECAB 1596 (1982).

14

C.W., Docket No. 13-1168 (issued October 23, 2013).

4

20, 40, and 65 for the right ear and 15, 20, 45, and 65 for the left ear. Speech reception
thresholds were 20 dB on the right and 20 dB on the left, while auditory discrimination scores
were 88 percent bilaterally. Dr. Lomax reported that appellant complained of years of hearing
loss and tinnitus. He diagnosed bilateral neurosensory hearing loss and tinnitus, noting that
appellant’s subjective tinnitus was secondary to the hearing loss. Dr. Lomax opined that
appellant’s workplace noise exposure caused his bilateral neurosensory hearing loss.
Applying the June 28, 2014 audiometric data and using the sixth edition of the A.M.A.,
Guides, Dr. Lomax calculated that appellant sustained 17 percent monaural hearing impairment
in the right ear and 17 percent monaural hearing impairment in the left ear. He calculated a
binaural hearing impairment of 17 percent and added 5 percent for tinnitus, for a total of 22
percent binaural hearing impairment (17 percent + 5 percent for tinnitus).15 Dr. Lomax stated
that maximum medical improvement had been reached and recommended hearing aids.
OWCP then referred the medical evidence to an OWCP DMA, for a rating of permanent
impairment in accordance with the A.M.A., Guides.16 The DMA opined that appellant had a 17
percent binaural hearing loss under the sixth edition of the A.M.A., Guides based on the results
of the June 28, 2014 audiogram and Dr. Lomax’s second opinion report. He did not offer any
opinion on appellant’s diagnosed tinnitus.17
The Board finds that Dr. Lomax, the second opinion physician, properly evaluated
appellant’s hearing loss. Using the June 28, 2014 audiogram to calculate appellant’s hearing loss
in accordance with the A.M.A., Guides, Dr. Lomax averaged appellant’s left ear hearing levels
of 15, 20, 45, and 65 dB at 500, 1,000, 2,000 and 3,000 Hz, which totaled 36.25. He then
subtracted a 25-dB fence and multiplied the balance of 11.25 by 1.5 to find 16.875 percent left
ear monaural hearing loss. Appellant’s right ear hearing levels of 20, 20, 40, and 65 dB at 500,
1,000, 2,000, and 3,000 Hz, were then averaged to total 36.25. After subtracting out a 25-dB
fence, he multiplied the remaining 11.25 balance by 1.5 to calculate a 16.875 percent right ear
monaural hearing loss. He then calculated 17 percent binaural hearing loss by multiplying the
right ear loss of 16.875 percent by 5, adding the 16.875 percent left ear loss and dividing this
sum by 6.18
Dr. Lomax determined that appellant’s tinnitus allowed another five percent award as
permitted by the A.M.A., Guides. In a factually similar case, C.W.,19 Dr. Lomax was also the
second opinion physician and opined summarily that a five percent award should be allowed for
tinnitus as it impacted appellant’s ability to perform activities of daily living. As in the present
case, the DMA in C.W. offered no opinion regarding tinnitus. The Board found that appellant

15

Supra note 10.

16

See Hildred I. Lloyd, 42 ECAB 944 (1991).

17

Supra note 14.

18

Supra note 10.

19

Supra, note 14.

5

was entitled to the additional five percent award for tinnitus. As in C.W., the Board will grant
appellant another five percent impairment for tinnitus.
Dr. Lomax determined that appellant sustained 22 percent binaural hearing loss. The
Board finds that he properly evaluated the evidence of record. Dr. Lomax’s report is entitled to
the weight of the medical evidence.20
CONCLUSION
The Board finds that appellant has established that he has a 22 percent permanent
bilateral hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

Supra note 14.

6

